            Case 2:20-cv-00401-GMN-NJK Document 77
                                                76 Filed 11/17/20 Page 1 of 3



 1   MARK E. FERRARIO
     Nevada Bar No. 1625
 2   KARA B. HENDRICKS
     Nevada Bar No. 7743
 3
     WHITNEY L. WELCH-KIRMSE
 4   Nevada Bar No. 12129
     GREENBERG TRAURIG, LLP
 5   10845 Griffith Peak Drive, Ste. 600
     Las Vegas, NV 89135
 6   Tel: (702) 792-3773
     Fax: (702) 792-9002
 7   Email: ferrariom@gtlaw.com
            hendricksk@gtlaw.com
 8          welchkirmsew@gtlaw.com

 9   Attorneys for Defendants Clark County School District,
     Stephanie Garni, Kathy Konowalow, Pat Skorkowsky, and
10   Vail Pittman Elementary School

11                                UNITED STATES DISTRICT COURT
12                                         DISTRICT OF NEVADA
13
     HATTIE BLUE, individual and natural parent and       CASE NO. 2:20-CV-00401-GMN-NJK
14   SUSAN HOY as Guardian Ad Litem for J.B., a
     minor,
15
                           Plaintiffs,
16

17   v.
                                                          STIPULATION AND REQUEST TO
                                                          STAY LITIGATION PENDING
18   PAMELA SMITH, in her official capacity;              SATISFACTION OF SETTLEMENT
     STEPHANIE GARNI, in her officer capacity;            TERMS AND EXECUTION OF
19   KATHY KONOWALOW, in her official capacity;           SETTLEMENT AGREEMENT
     PAT SKORKOWSKY, in his official capacity;
20
     VAIL PITTMAN ELEMENTARY SCHOOL;
21   CLARK COUNTY SCHOOL DISTRICT, a
     Political Subdivision of the State of Nevada;
22   PROGRESSUS THERAPY, LLC, a Foreign
     Limited-Liability Company; INVO HOLDINGS,
23   LLC, a domestic Limited-Liability Company;
     PROGRESSUS, INC, a Florida Corporation;
24
     DOES I through X, inclusive; and ROES I through
25   X, inclusive,

26                         Defendants.

27

28   ///


     ACTIVE 49087427v1
              Case 2:20-cv-00401-GMN-NJK Document 77
                                                  76 Filed 11/17/20 Page 2 of 3



 1            By and among counsel for Plaintiffs Hattie Blue and Susan Hoy, Guardian Ad Litem for J.B.,
 2   a minor, counsel for Defendants Clark County School District (“CCSD”), Stephanie Garni, Kathy
 3   Konowalow, Pat Skorkowsky, and Vail Pittman Elementary School, counsel for Defendants Invo
 4   Holdings, LLC and Progressus Therapy, LLC, and counsel for Defendant Pamela Smith,
 5   (collectively the “Parties”) hereby request that the Court stay this matter while the Parties work on
 6   satisfying agreed-upon settlement terms. The Parties state as follows:
 7            1.     On October 16, 2020, the Parties reached a preliminary agreement of settlement
 8   terms.
 9            2.     A stay in this matter will allow the Parties the opportunity to satisfy preliminary terms
10   of the settlement, including finalizing the settlement agreement, and seeking Court approval
11   regarding the Minor’s Compromise, prior to dismissing this matter.
12            3.     The Parties stipulate that this case be stayed and that the deadline for any action
13   required to be taken by any party be tolled until further order of the court.
14            4.     The Parties request that a status check be set for ninety (90) days.
15            5.     This stipulation is made in good faith to allow the Parties to make diligent and sincere
16   efforts to resolve the matter without further involvement for the Court and is not for the purpose of
17   causing any undue delay.
18            IT IS SO STIPULATED.
19   DATED this 17th day of November, 2020.                  DATED this 17th day of November, 2020.
20   GREENBERG TRAURIG, LLP                                  H&P LAW
21

22    /s/ Whitney L. Welch-Kirmse                             /s/ Marjorie L. Hauf
     MARK F. FERRARIO                                        MARJORIE L. HAUF
23   Nevada Bar No. 1625                                     Nevada Bar No. 8111
     KARA B. HENDRICKS                                       MATTHEW G. PFAU
24   Nevada Bar No. 7743                                     Nevada Bar No. 11439
     WHITNEY L. WELCH-KIRMSE                                 8950 West Tropicana Avenue, Suite 1
25   Nevada Bar No. 12129                                    Las Vegas, NV 89147
     10845 Griffith Peak Drive, Suite 600
26   Las Vegas, NV 89135                                     Attorneys for Plaintiff
27   Attorneys for Clark County School District,
     Stephanie Garni, Kathy Konowalow, Pat
28   Skorkowsky, and Vail Pittman Elementary School

                                                       -2-
          Case 2:20-cv-00401-GMN-NJK Document 77
                                              76 Filed 11/17/20 Page 3 of 3



 1   DATED this 17th day of November, 2020.               DATED this 17th day of November, 2020.
 2   WINSTON & STRAWN, LLP                                LIPSON NEILSON
 3

 4    /s/ Zarouhi Papazyan                                 /s/ Julie Funai
     MONIQUE NGO-BONNICI (Pro Hac Vice)                   JULIE FUNAI
 5   Cal. Bar No. 241315                                  Nevada Bar No. 8725
     ZAROUHI PAPAZYAN (Pro Hac Vice)                      9900 Covington Cross, Suite 120
 6   Cal Bar No. 328645                                   Las Vegas, NV 89144
     333 S. Grand Avenue, 38th Floor
 7   Los Angeles, CA 90071                                Attorneys for Defendant Pamela Smith
 8   Attorneys for Defendants Invo Holdings, LLC and
     Progressus Therapy, LLC
 9

10

11                                                ORDER
12         In consideration of the stipulation by the Parties, and with good cause appearing,
13         IT IS SO ORDERED.
14         DATED this _______
                        17 day of November, 2020.
15

16

17                                                  _______________________________________
                                                    Gloria M. Navarro, District Judge
18                                                  UNITED STATES DISTRICT COURT

19

20

21

22

23

24

25

26

27

28

                                                    -3-
